Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory device comprising a driver circuit; and a plurality of memory cells, wherein each memory cell comprises a transistor and a capacitor, wherein one of a source and a drain of the transistor is electrically connected to one electrode of the capacitor, wherein the transistor comprises a metal oxide in a channel formation region, wherein the transistor comprises a first gate and a second gate, wherein the first gate and the second gate have a region where they overlap each other with the channel formation region therebetween, wherein the driver circuit has a function of driving the first gate, wherein in a period during which the memory cell retains data, the driver circuit outputs a first potential lower than a potential applied to the source and the drain of the transistor, to the first gate, and wherein a second potential lower than the potential applied to the source and the drain of the transistor 1s applied to the second gate (claims 1, 3).
Additionally, prior arts fail to disclose the method steps of 1) applying a first potential to the first gate, 2) applying a second potential to the other of the source and the drain of the transistor; and 3) applying a third potential to the first gate, wherein the third potential is lower than a potential of the source and the drain of the transistor, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827